Winborne, J.
May the Clerk of the Superior Court, under provisions of G. S., 105-394, relating to the use and the authorization of the use of facsimile signatures in signing summons, complaints, verifications of pleadings, notices, judgments or other papers in tax foreclosure proceedings, delegate to another the authority to render judgments in such proceedings? This is the question decisive of this appeal, and must be answered in the negative.
“The rendering of a judgment is a judicial act, to be done by the court only,” Hall, J., in Mathews v. Moore, 6 N. C., 181. “Judgments are the solemn determinations of judges upon subjects submitted to them,” Hall, J., in Williams v. Woodhouse, 14 N. C., 257. “A judgment is not what may be entered, but it is what is considered and delivered by the court,” Reade, J., in Davis v. Shaver, 61 N. C., 18. “In its ordinary acceptation, a judgment is the conclusion of the law upon facts admitted or in some way established, and, without this essential fact, the court is not in a position to make final decision on the rights of the parties,” Sedbury v. Express Co., 164 N. C., 363, 79 S. E., 288.
These quotations are expressive of the accepted principles, and the course and practice in the courts of this State. Moreover, from a reading of the statute, G. S., 105-394, it is manifest that the General Assembly intended only to authorize the use, and the delegation of authority to use facsimile signatures to save labor and time in ministerial matters, and not to invest the clerk with authority to delegate to others the right to exercise the judicial functions of his office.
Applying these principles to the ease in hand, defendants fail to show that the clerk made any determination on the subject of this action, or that any judgment was entered in accordance with the course and practice of the courts.
The purported judgment relied upon by defendants as muniment of title is subject to collateral attack in this action for the recovery of land. Powell v. Turpin, 224 N. C., 67, 29 S. E. (2d), 26, and cases cited.
Hence, in the judgment below we find
No error.